Response to Amendment
Claims 1-4, 6, 8-9, 12, 16-17 are allowed. Claims 1, 6, and 12 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Weed (Reg. No. 45,202) on 03/07/2022.

Amendments to the Claims
This listing of claims replaces all prior versions and listings of claims in the application:

1. (Currently Amended) A method for processing icons, applied to a mobile terminal, comprising: 
obtaining, in response to detecting a pinching operation by a user on a plurality of icons, attribute information about each icon of the plurality of icons; and 

wherein after performing the classification operation on the plurality of icons based on the attribute information, the method further comprises: 
obtaining an icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out; and 
performing a predetermined shifting and filling operation on the icon that has met the predetermined condition and has not been sorted out, based on a vacancy occurring after the classification operation, 
wherein the obtaining the icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out comprises: 
obtaining, from the desktop of the mobile terminal, an icon of a first application other than applications corresponding to the plurality of icons; and determining the icon of the first application as the icon that has met the predetermined condition and has not been sorted out, wherein the meeting the predetermined condition is that at least one of a type, an installation time, or a using frequency of the first application is the same as that of an application in the applications corresponding to the plurality of icons,
wherein the performing the classification operation on the plurality of icons based on the attribute information comprises:
determining whether the attribute information about the plurality of icons is consistent with each other, to obtain a determination result; and 
performing the classification operation on the plurality of icons based on the determination result,
wherein the performing the classification operation on the plurality of icons based on the determination result comprises:
selecting, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a plurality of folder icons, a target folder from folders corresponding to the plurality of folder icons, determining the other of the folders as to-be-processed folders, moving all the plurality of application icons and all items in the to-be-processed folders into the target folder and deleting the to-be-processed folders of which all the items have been moved out. 

2. (Canceled) 

1, wherein the performing the classification operation on the plurality of icons based on the determination result comprises: 
creating, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the plurality of icons each is an application icon, a folder at a predetermined position on a desktop of the mobile terminal, and moving all the plurality of icons into the folder; or 
selecting, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the plurality of icons each is a folder icon, a target folder from folders corresponding to the plurality of icons, determining the other of the folders as to-be-processed folders, moving all items in the to-be-processed folders into the target folder and deleting the to-be-processed folders of which all the items have been moved out.

4. (Currently Amended) The method according to claim [[2]] 1, wherein the performing the classification operation on the plurality of icons based on the determination result comprises: 
moving, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a folder icon, all the plurality of application icons into a folder corresponding to the folder icon


5. (Cancelled)

6. (Currently Amended) A mobile terminal, comprising: 
a memory, a processor and a computer program that is stored in the memory and executable on the processor, wherein when executing the computer program, the processor is configured to: 
obtain, in response to detecting a pinching operation by a user on a plurality of icons, attribute information about each icon of the plurality of icons; and 
perform a classification operation on the plurality of icons based on the attribute information, wherein the classification operation comprises sorting out the plurality of icons into a newly created folder or a folder corresponding to a folder icon of the plurality of icons, 

obtain an icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out; and 
perform a predetermined shifting and filling operation on the icon that has met the predetermined condition and has not been sorted out, based on a vacancy occurring after the classification operation, 
wherein when obtaining the icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out, the processor is configured to: 
obtain, from the desktop of the mobile terminal, an icon of a first application other than applications corresponding to the plurality of icons; and determine the icon of the first application as the icon that has met a predetermined condition and has not been sorted out, wherein the meeting the predetermined condition is that at least one of a type, an installation time, or a using frequency of the first application is the same as that of an application in the applications corresponding to the plurality of icons;
wherein the performing the classification operation on the plurality of icons based on the attribute information comprises:
determining whether the attribute information about the plurality of icons is consistent with each other, to obtain a determination result; and 
performing the classification operation on the plurality of icons based on the determination result,
wherein the performing the classification operation on the plurality of icons based on the determination result comprises:
selecting, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a plurality of folder icons, a target folder from folders corresponding to the plurality of folder icons, determining the other of the folders as to-be-processed folders, moving all the plurality of application icons and all items in the to-be-processed folders into the target folder and deleting the to-be-processed folders of which all the items have been moved out.

7. (Canceled) 

8. (Currently Amended) The mobile terminal according to claim [[7]] 6, wherein when performing the classification operation on the plurality of icons based on the determination result, the processor is configured to: 

select, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the plurality of icons each is a folder icon, a target folder from folders corresponding to the plurality of icons, determine the other of the folders as to-be-processed folders, move all items in the to-be-processed folders into the target folder and delete the to-be-processed folders of which all the items have been moved out.

9. (Currently Amended) The mobile terminal according to claim [[7]] 6, wherein when performing the classification operation on the plurality of icons based on the determination result, the processor is configured to: 
move, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a folder icon, all the plurality of application icons into a folder corresponding to the folder icon;


10-11. (Cancelled)

12. (Previously Presented) A non-transitory computer readable storage medium, wherein a computer program is stored thereon, and the computer program is executed by a processor to implement the steps of the method according to claim 1.

13-14. (Cancelled)

15. (Canceled) 

12, wherein the computer program is executed by the processor to further implement steps: 
creating, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the plurality of icons each is an application icon, a folder at a predetermined position on a desktop of the mobile terminal, and moving all the plurality of icons into the folder; or 
selecting, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the plurality of icons each is a folder icon, a target folder from folders corresponding to the plurality of icons, determining the other of the folders as to-be-processed folders, moving all items in the to-be-processed folders into the target folder and deleting the to-be-processed folders of which all the items have been moved out.

17. (Currently Amended) The non-transitory computer readable storage medium according to claim [[15]] 12, wherein the computer program is executed by the processor to further implement steps: 
moving, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a folder icon, all the plurality of application icons into a folder corresponding to the folder icon


18-19. (Cancelled)

20. (Canceled) 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:



Reasons for Allowance
The previously cited references do not teach, alone or in combination, the claim limitations of claim 1, when taken with rest of the limitations of the claim as a whole. Independent claims 6 and 12 are the same scope as claim 1, and are thus allowed under same rationale. Dependent claims 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Thursday 11 a.m. to 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID LUU/
Examiner, Art Unit 2171


/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171